Citation Nr: 1130297	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) in January and February 2009.  

In January 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for asbestosis.  

Since the issuance of the Statement of the Case (SOC), in May 2011, the Veteran has submitted additional November and December 2010 private treatment records related to the issue on appeal.  He has not waived his right to have the RO consider those records in the first instance pursuant to 38 C.F.R. § 20.1304.  Under the circumstances, this matter must be returned to the RO for review of the additional records.  See 38 C.F.R. § 19.31.

In addition, the Veteran submitted a statement indicating that there are outstanding private treatment records that may be relevant to the issue on appeal which have not been associated with the claims file.  Specifically, the Veteran stated that he has received ongoing treatment for asbestosis from Dr. Lynn Tanoue, M.D., at the Yale New Haven Medical Hospital - Winchester Clinic, with his last visit dated March 2011.  The record indicates that the last treatment record from this physician is dated February 2010.  In addition, he stated that he was admitted to Lawrence Memorial Hospital in November and December 2010.  While the Veteran submitted treatment records pertaining to the November and December 2010 hospitalizations at Lawrence Memorial Hospital, they do not appear to be complete treatment records.  Such records are pertinent to the claim of entitlement to increased initial evaluation for asbestosis, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).   

Also, while the Veteran submitted a VA Form 21-4142 for the aforementioned treatment providers, he named both providers on a single Authorization and Consent VA Form 21-4142.  As such, the Veteran should be provided a VA Form 21-4142 for each provider upon remand, and such records should be requested.  

Lastly, as this case is already being remanded, ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ask the appellant to provide authorization to obtain treatment records, if available, from both Dr. Lynn Tanoue, M.D., at the Yale New Haven Medical Hospital - Winchester Clinic, dating since February 2010, and from Lawrence Memorial Hospital dating from November 2010.  In addition, updated VA treatment records dating from May 2010, if any, should also be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


